DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rams” in claims 2 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite “3 circumferentially spaced rams”.  The specification is silent in regards to “rams”, therefore it is assumed that the word is a typographical error for the word “ramps” as recited in claims 1 and 11 and is being examined as such in this Action.
Therefore, it is unclear if the “ramps” in claims 2 and 12 are the same as the “ramps” in claims 1 and 11 or if they are different; however, the limitations are being examined in this Action as being the same as recited in claims 1 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skillin, et al. (“Skillin”) (U.S. Pub. 2018/0111723) in view of A1 to Fox (U.S. Pub. 2013/0175273).
Regarding claim 1, Skillin teaches a dispensing closure (dispensing closure 10; Abstract; Fig. 1) comprising:
an insert body (portion of closure body 14 including the drainback and venting systems and a portion of closure deck 16 adjacent the side wall 42 up to but not including sealing lip 60 as shown in Fig. 6; Paras. [0040] - [0041], [0044] - [0046)) comprising:
a drainback well (drainback recess 40; Para. [0044]; Fig. 6);
a vent tube (46; Fig. 6) extending from the drainback well (Para. [0045]; Fig. 6);
a dispensing orifice (52; Fig. 6) in the drainback well (Para. [0046]; Fig. 6);
a radial flange (portion of closure deck 16 adjacent side wall 42 as shown in Fig. 6) extending outward from the drainback well (Para. [0044]); and
a closure body (a portion of closure body 14 including the skirt portion 18 and a portion of closure deck 16 adjacent the skirt portion 18 including lip 60 as shown in Fig. 6; Paras. [0040]-[0041]) comprising:
an annular closure deck (16; Fig. 6) having an inner peripheral edge (inner peripheral edge of sealing lip 60 as shown in Fig. 6) and an outer peripheral edge (as shown in Fig. 6; Para. [0041]);
an annular inwardly threaded mounting skirt (skirt portion 18; Fig. 6) about said peripheral outer edge (Para. (0041]; Fig. 6);
a cap (32; Fig. 6) connected to said mounting skirt with a living hinge (34; Para. (0043]; Fig. 6).
Skillin fails to teach of the insert body comprising:
circumferentially spaced helical ramps on an upper surface of said flange encircling said drainback well; and
a closure body comprising:
circumferentially spaced helical ramps on a lower surface of said closure deck encircling said inner peripheral edge.
Fox teaches a dispensing closure (closure 10 and fitment 50; Abstract; Figs. 1-5) and teaches of an insert body (fitment 50; Para. [0034]; Figs. 3-5) comprising:
circumferentially spaced helical ramps (68 and 70; Figs. 3, 4, 6 and 7) on an upper surface of a flange (rim 66; Figs. 3, 4, 6 and 7) encircling a well (unnumbered well inside plug 62 as shown in Fig. 7; Para. [0036]; Figs. 3, 4, 6 and 7); and
a closure body (10; Para. [0029); Figs. 1-2) comprising:
circumferentially spaced helical ramps (34 and 36; Fig. 2) on a lower surface of said closure deck encircling an inner peripheral edge (inner peripheral edge of skirt 32 as shown in Fig. 2; Para. [0032); Fig. 2); and further teaches that the ramps engage against each other so that the closure and fitment will rotate together in a defined relative rotational orientation, drive the fitment into the neck bore as it co-rotates, when the closure is fully screwed on to the container neck the fitment will be in a predetermined relative rotational orientation both with respect to the closure and the container neck and when the closure is unscrewed the fitment is retained in the neck (Paras. [0037]-[00391]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure the closure and the insert body of Skillin to be separate, to allow complete disassembly to aid in cleaning of all parts including the skirt (42) of the drainback dispensing spout and the threads of the closure skirt (18), since it has been held that constructing a formerly intergral structure in various elements involves only routine skill in the art ( In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) MPEP 2144.04 V. C.); and to include ramps as taught by Fox in order that the ramps engage against each other so that the closure and fitment will rotate together in a defined relative rotational orientation, drive the fitment into the neck bore as it co-rotates, when the closure is fully screwed on to the container neck the fitment will be in a predetermined relative rotational orientation both with respect to the closure and the container neck and when the closure is unscrewed the fitment is retained in the neck.  (Fox: ¶ [0010])
Regarding claim 2, the modified Skillin teaches the dispensing closure of claim 1, including two (2) circumferentially spaced helical ramps (Fox; 68 and 70; Figs. 3, 4, 6 and 7), but fails to teach of wherein the ramps of at least one of the insert body and the closure body, respectively, comprise 3 circumferentially spaced ramps spaced 120 degrees apart.
However, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to increase the number of ramps to 3 on one or both of the insert body and closure body to distribute the load and locking force more evenly about the circumference of the closure, since it has been held that mere duplication of parts involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI. B.
Regarding claim 3, modified Skillin teaches of further comprising:
an arcuate tamper-evident tear strip (74; Fig. 6) integrally formed_ with said closure deck, said tear strip being connected to said closure deck by a plurality of frangible elements (76; Fig. 1) extending between a lower edge of the tear strip and the closure deck (Para. [0050]); and
at least one locking tab (78; Fig. 1) formed on an outer surface of said cap, said locking tab being positioned to engage a shoulder (80; Fig. 4) opening formed on a lower edge of said tear strip, when said cap is in a closed position (Para. (0050]).
Regarding claim 4, modified Skillin teaches of comprising two spaced locking tabs (78; Fig. 1) on said cap and corresponding spaced shoulder openings (80; Fig. 4) in said tear strip (Para. [0050]).
Regarding claim 5, the modified Skillin teaches of wherein said shoulder openings are the same size (as shown in Fig. 4).
Regarding claim 6, modified Skillin the dispensing closure of claim 4.  However, Skillin fails to teach of wherein one shoulder opening is larger than the other.
Accordingly, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure one shoulder opening is larger than the other to accommodate a larger locking tab thereby increasing the required opening force, since such a modification would have merely required performing routine experimentation in order to change the size of a component.  MPEP 2144.05 II. A.
Regarding claim 7, the modified Skillin the dispensing closure of claim 4 Skillin teaches of wherein at least one of said shoulder openings is sized to allow some upward movement of the corresponding locking tab (there is a gap between the upper surface of the locking tab 78 and the downwardly facing surface of the shoulder opening 80 as can be seen in Fig. 4).
Regarding claim 8, the modified Skillin the dispensing closure of claim 1.  However, the modified Skillin fails to teach of wherein the helical ramps have an outward taper.
However, as disclosed, the ramps of the subject application can only have ramps that either taper outwardly, inwardly or not at all.  Given the severely limited options for this feature, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, practicing routine experimentation and design methods to have considered ramps having an outward taper. Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, practicing routine experimentation, that the dispensing closure taught by the modified Skillin could have been further modified as claimed to have the ramps taper outwardly, as desired or necessary to meet the requirements of a particular implementation.  MPEP 2144.05 II. A.
Regarding claim 9, the modified Skillin the dispensing closure of claim 1.  However, the modified Skillin fails to teach of wherein the helical ramps have an inward taper.
However, as disclosed, the ramps of the subject application can only have ramps that either taper outwardly, inwardly or not at all.  Given the severely limited options for this feature, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, practicing routine experimentation and design methods to have considered ramps having an outward taper. Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, practicing routine experimentation, that the dispensing closure taught by the modified Skillin could have been further modified as claimed to have the ramps taper outwardly, as desired or necessary to meet the requirements of a particular implementation.  MPEP 2144.05 II. A.
Regarding claim 10, the modified Skillin the dispensing closure of claim 1 and Skillin teaches of wherein said cap and said insert body further includes seals (sealing lip 60 and sealing walls 62 and 64; Figs. 6-10) surrounding the dispensing orifice (Para. [0048]).
Regarding claim 11, Skillin teaches a dispensing closure (dispensing closure 1 0; Abstract; Fig. 1) comprising:
an insert body (portion of closure body 14 including the drainback and venting systems and a portion of closure deck 16 adjacent the side wall 42 up to but not including sealing lip 60 as shown in Fig. 6; Paras. [0040]-[0041], [0044]-[0046]) comprising:
a drainback well (drainback recess 40; Para. (0044]; Fig. 6) having a side wall (side wall 42; Fig. 6) and a bottom wall (bottom wall 44; Para. [0044]; Fig. 6);
a vent tube (46; Fig. 6) depending from the bottom wall (Para. (0045]; Fig. 6);
a vent opening (vent opening 48; Fig. 6) in the vent tube (Para. [0045); Fig. 6);
a tubular spout (50; Fig. 6) extending upwardly from the bottom wall (Para. (0046; Fig. 6);
a dispensing orifice (52; Fig. 6) in the tubular spout (Para. [0046; Fig. 6);
a radial flange (portion of closure deck 16 adjacent side wall 42 as shown in Fig. 6) extending outward from said side wall (Para. [0044]); and
said drainback well receivable within a neck (22; Fig. 6) of a container (12; Fig. 6) with an outside surface thereof engaging an inner surface of said neck and said flange engaging an upper lip of said neck (Para. [0044]; Fig. 6); and a closure body (a portion of closure body 14 including the skirt portion 18 and a portion of closure deck 16 adjacent the skirt portion 18 including lip 60 as shown in Fig. 6; Paras. [0040]-[0041]) comprising:
an annular closure deck (16; Fig. 6) having an inner peripheral edge (inner peripheral edge of sealing lip 60 as shown in Fig. 6) and an outer peripheral edge (as shown in Fig. 6; Para. (00411);
an annular inwardly threaded mounting skirt (skirt portion 18; Fig. 6) about said peripheral outer edge (Para. [0041); Fig. 6);
a cap (32; Fig. 6) connected to said mounting skirt with a living hinge (34; Para. [0043]; Fig. 6).
Skillin fails to teach of the insert body comprising:
circumferentially spaced helical ramps on an upper surface of said flange encircling said drainback well; and
a closure body comprising:
circumferentially spaced helical ramps on a lower surface of said closure deck encircling said inner peripheral edge.
Fox teaches a dispensing closure (closure 10 and fitment 50; Abstract; Figs. 1-5) and teaches of an insert body (fitment 50; Para. (0034]; Figs. 3-5) comprising:
circumferentially spaced helical ramps (68 and 70; Figs. 3, 4, 6 and 7) on an upper surface of a flange (rim 66; Figs. 3, 4, 6 and 7) encircling a well (unnumbered well inside plug 62 as shown in Fig. 7; Para. (0036]; Figs. 3. 4, 6 and 7); and
a closure body (10; Para. [0029]; Figs. 1-2) comprising:
circumferentially spaced helical ramps (34 and 36; Fig. 2) on a lower surface of said closure deck encircling an inner peripheral edge (inner peripheral edge of skirt 32 as shown in Fig. 2; Para. [0032); Fig. 2); and
further teaches that the ramps engage against each other so that the closure and fitment will rotate together in a defined relative rotational orientation, drive the fitment into the neck bore as it co-rotates, when the closure is fully screwed on to the container neck the fitment will
be in a predetermined relative rotational orientation both with respect to the closure and the container neck and when the closure is unscrewed the fitment is retained in the neck (Paras. [0037]-[00391).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure the closure and the insert body of Skillin to be separate, to allow complete disassembly to aid in cleaning of all parts including the skirt (42) of the drainback dispensing spout and the threads of the closure skirt (18), since it has been held that constructing a formerly intergral structure in various elements involves only routine skill in the art ( In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) MPEP 2144.04 V. C.); and to include ramps as taught by Fox in order that the ramps engage against each other so that the closure and fitment will rotate together in a defined relative rotational orientation, drive the fitment into the neck bore as it co-rotates, when the closure is fully screwed on to the container neck the fitment will be in a predetermined relative rotational orientation both with respect to the closure and the container neck and when the closure is unscrewed the fitment is retained in the neck.  (Fox: ¶ [0010])
Regarding claim 12, the modified Skillin teaches the dispensing closure of claim 12, including two (2) circumferentially spaced helical ramps (Fox; 68 and 70; Figs. 3, 4, 6 and 7), but fails to teach of wherein the ramps of at least one of the insert body and the closure body, respectively, comprise 3 circumferentially spaced ramps spaced 120 degrees apart.
However, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to increase the number of ramps to 3 on one or both of the insert body and closure body to distribute the load and locking force more evenly about the circumference of the closure, since it has been held that mere duplication of parts involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI. B.
Regarding claim 13, the modified Skillin the dispensing closure of claim 11 and Skillin teaches of further comprising;
an arcuate tamper-evident tear strip (74; Fig. 6) integrally formed with said closure deck, said tear strip being connected to said closure deck by a plurality of frangible elements (76; Fig. 1) extending between a lower edge of the tear strip and the closure deck (Para. [0050]); and
at least one locking tab (78; Fig. 1) formed on an outer surface of said cap, said locking tab being positioned to engage a shoulder opening (80; Fig. 4) formed on a lower edge of said tear strip when said cap is in a closed position (Para. [0050)).
Regarding claim 14, the modified Skillin the dispensing closure of claim 13 and Skillin teaches of comprising two spaced locking tabs (78; Fig. 1) on said cap and corresponding spaced shoulder openings (80; Fig. 4) in said tear strip (Para. [0050]).
Regarding claim 15, the modified Skillin the dispensing closure of claim 14 and Skillin teaches of wherein said shoulder openings are the same size (as shown in Fig. 4).
Regarding claim 16, the modified Skillin the dispensing closure of claim 14 but Skillin fails to teach of wherein one shoulder opening is larger than the other.
Accordingly, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure one shoulder opening is larger than the other to accommodate a larger locking tab thereby increasing the required opening force, since such a modification would have merely required performing routine experimentation in order to change the size of a component.  MPEP 2144.05 II. A.
Regarding claim 17, the modified Skillin the dispensing closure of claim 14 Skillin teaches of wherein at least one of said shoulder openings is sized to allow some upward movement of the corresponding locking tab (there is a gap between the upper surface of the locking tab 78 and the downwardly facing surface of the shoulder opening 80 as can be seen in Fig. 4).
Regarding claim 18, the modified Skillin the dispensing closure of claim 11.  However, the modified Skillin fails to teach of wherein the helical ramps have an outward taper.
However, as disclosed, the ramps of the subject application can only have ramps that either taper outwardly, inwardly or not at all.  Given the severely limited options for this feature, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, practicing routine experimentation and design methods to have considered ramps having an outward taper. Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, practicing routine experimentation, that the dispensing closure taught by the modified Skillin could have been further modified as claimed to have the ramps taper outwardly, as desired or necessary to meet the requirements of a particular implementation.  MPEP 2144.05 II. A.
Regarding claim 19, the modified Skillin the dispensing closure of claim 11.  However, the modified Skillin fails to teach of wherein the helical ramps have an inward taper.
However, as disclosed, the ramps of the subject application can only have ramps that either taper outwardly, inwardly or not at all.  Given the severely limited options for this feature, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, practicing routine experimentation and design methods to have considered ramps having an outward taper. Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, practicing routine experimentation, that the dispensing closure taught by the modified Skillin could have been further modified as claimed to have the ramps taper outwardly, as desired or necessary to meet the requirements of a particular implementation.  MPEP 2144.05 II. A.
Regarding claim 20, the modified Skillin the dispensing closure of claim 11 and Skillin teaches of wherein said cap and said insert body further includes seals (sealing lip 60 and sealing walls 62 and 64; Figs. 6-10) surrounding the dispensing orifice (Para. [0048]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754